RENDELL, Circuit Judge,
concurring in the judgment.
I agree with the disposition chosen by the majority, namely remand, because the District Court failed to analyze the issues of commonality and predominance. However, I believe that the majority’s opinion suffers from two overarching flaws. First, the majority dismisses out of hand our previous precedential opinion, In re Warfarin Sodium Antitrust Litigation, 391 F.3d 516 (3d Cir.2004) ("Warfarin II"), a case that concerned remarkably similar claims and issues. Second, the majority undertakes its own analyses of predominance and plaintiffs’ entitlement to injunctive relief, rather than allowing the District Court on remand to evaluate these issues in the first instance. The majority’s approach is thus inconsistent with both our precedent and our role as a reviewing court.
I.
The majority opinion conflates two distinct inquiries: “Do common questions predominate?” and “Who should be included in the class?” Our court addressed each of these issues in Warfarin II. Curiously, the majority attempts to distinguish Warfarin II in a footnote. To my mind, Warfarin II binds us and should control our mode of analysis, if not the ultimate ruling on the issue of predominance as well. If we were to follow Warfarin II, I suggest that the District Court on remand could revisit the two inquiries noted above and “tweak” the class and its definition rather than “gut” it as the majority suggests.1
In Warfarin II we were called upon to determine whether the certification of a settlement class was proper in a case arising out of DuPont Pharmaceuticals’ alleged dissemination of misleading information about a competitor’s product. 391 F.3d at 522. The Warfarin plaintiffs alleged that DuPont had engaged in conduct that allowed it to maintain a 67% market share and charge “supracompetitive” prices. Id. at 523. The specific claims asserted were remarkably similar to the claims asserted here. The plaintiffs al*160leged that DuPont had violated federal antitrust law, the antitrust statutes of the so-called “indirect purchaser” states, the consumer fraud and deceptive practices statutes of all fifty states and the District of Columbia, and the prohibitions on tortious interference and unjust enrichment contained in the common law of every state. Id. at 524-25. Here, plaintiffs allege that De Beers controlled most of the world’s supply of diamonds, and imposed rigid constraints on the purchase and resale of those diamonds. According to plaintiffs, De Beers has artificially limited the supply of rough diamonds, controlled who can purchase them and when they can be purchased, and influenced the prices at which the diamonds can be resold. These activities allowed De Beers to inflate diamond prices and achieve a market share of 65% by 2000. Plaintiffs claim that De Beers’s conduct violated federal antitrust law and the antitrust, consumer protection, or unjust enrichment laws of every state and the District of Columbia.
Moreover, the threshold issue in Warfarin II was the same as it is here: did common issues predominate? In addressing the predominance issue, we engaged in an extensive discussion as to commonality and predominance:
As the Supreme Court noted in [Amchem Products, Inc. v. Windsor, 521 U.S. 591, 117 S.Ct. 2231, 138 L.Ed.2d 689 (1997) ], “[predominance is a test readily met in certain cases alleging consumer[ ] fraud or violations of the antitrust laws.” This case falls squarely into that category: plaintiffs have alleged that DuPont engaged in a broad-based campaign, in violation of federal and state consumer fraud and antitrust laws, to deceive consumers, [third-party payors], health care professionals, and regulatory bodies into believing that generic warfarin sodium was not an equivalent alternative to Coumadin. These allegations naturally raise several questions of law and fact common to the entire class and which predominate over any issues related to individual class members, including the unlawfulness of DuPont’s conduct under federal antitrust laws as well as state law, the causal linkage between DuPont’s conduct and the injury suffered by the class members, and the nature of the relief to which class members are entitled.
Moreover, proof of liability for DuPont’s conduct under § 2 of the Sherman Act and the Delaware Consumer Fraud statute depends on evidence which is common to the class members, such as evidence that DuPont made misrepresentations about Coumadin and generic warfarin sodium permitting DuPont to monopolize the market for warfarin sodium and charge supracompetitive prices for Coumadin, while discouraging class members to purchase the lower-priced generic competitor. In other words, while liability depends on the conduct of DuPont, and whether it conducted a nationwide campaign of misrepresentation and deception, it does not depend on the conduct of individual class members. Similarly, proof of liability does not depend on evidence that DuPont made deceptive communications to individual class members or of class members’ reliance on those communications; to the contrary, DuPont’s alleged deceptive conduct arose from a broad-based, national campaign conducted by and directed from corporate headquarters, and individual reliance on the misrepresentations was irrelevant to liability. Finally, the fact that plaintiffs allege purely an economic injury as a result of DuPont’s conduct (i.e., overpayment for warfarin sodium), and not any physical injury, further supports a finding of *161commonality and predominance because there are little or no individual proof problems in this case otherwise commonly associated with physical injury claims.
Id. at 527-29 (citations and footnote omitted).
We then considered the objection that “variations in and inconsistencies between the state consumer fraud and antitrust laws of the fifty states defeat the commonality and predominance requirements of Rule 23.” Id. at 529. We described concerns as to manageability that may arise in class certifications for purposes of litigation, but commented that these concerns did not apply to the Warfarin class, which was certified “solely for purposes of settlement.” Id. We noted that this was “key.” Id. We then stated that, leaving case management issues aside, “there may be situations where variations in state laws are so significant so as to defeat commonality and predominance even in a settlement class certification,” but concluded that “this is not such a case.” Id. at 529-30.2 On this issue, we said:
We agree with the District Court that the fact that there may be variations in the rights and remedies available to injured class members under the various laws of the fifty states in this matter does not defeat commonality and predominance. In [In re Prudential Insurance Co. America Sales Practice Litigation Agent Actions, 148 F.3d 283 (3d Cir.1998) ], we noted that a “finding of commonality does not require that all class members share identical claims,” and we rejected an objector’s contention that predominance was defeated because claims were subject to the laws of fifty states.... In certifying a nationwide settlement class, the District Court was well within its discretion in determining that variations between the laws of different states were insufficient to defeat the requirements of Rule 23.
Id. at 530 (citations omitted).
Accordingly, we affirmed the District Court’s ruling that common questions predominated. Id. at 528.3
*162While the claims here, and the state laws implicated, are similar to those in Warfarin II, the District Court did not engage in a meaningful analysis or discussion of the issue of predominance. The Court acknowledged that “variations exist between the antitrust and consumer protection laws of different states.” App. 279. However, the Court then indicated that it would be inappropriate to “weigh” claims for a variety of reasons,4 and concluded, without any analysis whatsoever, that, as in Warfarin II, the variations were insufficient to defeat commonality and predominance. App. 280.
I agree with the majority that more should have been done by the District Court than merely citing Warfarin II. The concern with “weighing” claims does not do away with the need to address “predominance” in the process of class certification, and the District Court has an obligation to satisfy itself that it is not presented with a case where the “variations in state laws are so significant so as to defeat commonality and predominance even in a settlement class certification.” Warfarin II, 391 F.3d at 529-30. Although the Court is free to conclude that the predominance requirement is “readily met” here, see Amchem, 521 U.S. at 625, 117 S.Ct. 2231, because any differences in state law are “relatively minor” or can be addressed “by grouping similar state laws together and applying them as a unit,” see Prudential, 148 F.3d at 315, its analysis must demonstrate that it has actually considered the scope and effect of any such differences, as well as the effect of any choice-of-law considerations, see In re LifeUSA Holding Inc., 242 F.3d 136, 147 (3d Cir.2001). The District Court’s opinion does not assure us that the Court considered these issues, and it does not provide us with any reasoning that would allow us to review the Court’s conclusion that none of the differences in state law “are sufficient to defeat commonality and predominance.” App. 280.
*163Nonetheless, it is for the District Court on remand to review the claims, the relevant state laws, and the choice-of-law issues in reaching the conclusion as to predominance. I submit that all we must do is to tell the District Court to perform this analysis. It is for that Court, not our court, see Maj. Op. at 27-40, to conduct this analysis in the first instance.5
In conducting that analysis, the District Court need not survey state law on a elaim-by-claim basis. While purporting to “review” the District Court’s analysis, the majority engages in such a survey. This is not only a departure from our role as an appellate court, it is inconsistent with our analyses in both Warfarin II and Prudential. In Warfarin II, we never attempted to address the specific nuances of “the substantive laws of the fifty states” ourselves. See 391 F.3d at 529-30. Nor did we require the district court to explore the “variations among state antitrust statutes” without regard to whether such variations were mitigated by the other causes of action asserted by plaintiffs, as the majority does here, see Maj. Op. at 145-46. Rather, we reached the straightforward conclusion that “the fact that there may be variations in the rights and remedies available to injured class members under the various laws of the fifty states in this matter does not defeat commonality and predominance.” Warfarin II, 391 F.3d at 530. Similarly, in Prudential, the plaintiffs alleged violations of federal securities law, “common law fraud, breach of contract, bad faith, negligent misrepresentation, negligence, unjust enrichment, and breach of state consumer fraud statutes.” 148 F.3d at 292. Although we acknowledged that “the class claims are subject to the laws of the fifty states,” we approved the district court’s approach of finding predominance “by grouping similar state laws together and applying them as a unit” in order to overcome “relatively minor differences in state law.” Id. at 315. We did not require the district court to determine whether consumer protection or unjust enrichment laws, for instance, were “uniform among the fifty states,” as the majority attempts to do here. Maj. Op. at 150.
Moreover, the majority sets forth discrete surveys of state antitrust law, unjust enrichment law, and consumer protection law, without ever addressing the salient issue of whether every class member might have some valid claim under state or federal law.6 If every class member does have a valid claim of some kind, then the next question is whether those claims can be grouped in such a way that common issues predominate. Thus, the majority misstates the focus of our inquiry when it proclaims that we must decide, as a matter of first impression, “whether variations among state antitrust statutes” defeat predominance, Maj. Op. at 146, and whether there is an “overriding common cause of action under a common body of law,” Maj. Op. at 147. Rather, the question is whether the liability of De Beers is “capable of proof on a class-wide basis.” In re Ins. Brokerage Antitrust Litig., 579 F.3d 241, *164269 (3d Cir.2009). The salient issue, therefore, is whether the common issues of fact and law presented by plaintiffs’ claims, when examined together, outweigh any individual issues, such that a nationwide class of indirect purchasers can be certified. Although I agree with the majority that Rule 23 “presupposes that everyone in the class at least has a cause of action,” Maj. Op. at 149, nothing in Rule 23, nothing in Amchem, and nothing in our decisions requires that everyone in the class have precisely the same cause of action.7 If De Beers’s conduct gave rise to different types of claims, predominance can be satisfied as long as those claims can be grouped together in a way that allows them to be proven on a class-wide basis.8
The majority also concludes that predominance is not satisfied if the class includes certain members who may have no claim at all under the applicable state or federal law. But that fact should not affect predominance; rather, these people simply should not be included in the class that is certified. If, for instance (as the majority suggests), neither state nor federal law provides a New Jersey resident with a right to relief, then the class should be redefined so that it does not include persons whose right to relief is governed by New Jersey law. Issues regarding what the applicable law would be, including choice of law, can be decided on briefs.
Warfarin II is instructive on this point as well, for, after concluding that the District Court did not abuse its discretion in determining that variations in state law did not affect predominance, we addressed arguments that certain persons — fixed copay consumers and third-party payors— should be “excluded” from the class because they, respectively, lacked “viable” claims or “standing.” Id. at 530-31. However, we concluded that each group suffered direct, cognizable injury and was properly included. Id. Here, if the District Court determines that there are persons without any “viable” claims, the class simply should not include them. The issue is not one of predominance. Rather, it is one of an entitlement, or a right, to be in the class in the first place, and the resulting definition of the class can be tailored accordingly. The District Court has the duty to ensure that the class includes only those with real “claims.” Id.
Thus, Warfarin II provides a road map, if not controlling reasoning, that should be our guide. The majority fails to afford it the respect it is due, and embarks on its own analysis. I suggest that it errs on both counts.
*165II.
The majority also vacates the certification of a class for injunctive relief based on a belief that the diamond market has become competitive. I suggest that this issue should be addressed on remand as well.
In Warfarin I, we laid out three straightforward requirements for plaintiffs to show that they are entitled to injunctive relief under section 16 of the Clayton Act. They must show “a threat of loss”; “that the injury in question is injury of the type the antitrust laws were intended to prevent”; and that “there is a significant threat of injury from a violation of the antitrust laws.” In re Warfarin Sodium Antitrust Litig. (“Warfarin I”), 214 F.3d 395, 399 (3d Cir.2000) (internal quotation marks, alterations, and citations omitted).
The majority opines that De Beers’s market share of 45% (as of 2008) is so small as to preclude any significant threat of future injury from its conduct. Yet the District Court never addressed this argument, see App. 284-86, and the majority relies for its independent analysis on expert reports written in 2008 for a very different purpose: the parties’ attempt to identify a valid methodology for calculating damages. Although the opinions do indicate that the experts believed that “De Beers has lost its dominant share” of the market, App. 4321, and that “the market for rough diamonds has become much more competitive since mid-2006,” App. 4323, the experts did not opine, as the majority suggests, that “[pjlaintiffs face no significant threat of future antitrust harm.” Maj. Op. at 157. The District Court should have the opportunity to consider on remand whether De Beers continues to possess enough market power to pose a significant threat of harm to plaintiffs, rather than having that inquiry foreclosed by the majority’s reliance on expert reports that addressed a different issue.9

. The proceedings leading up to the approval of the class and the proposed settlement required considerable judicial time and attention. The litigation began nine years ago and involved seven class actions that were ultimately consolidated before the District Court. The parties reached a preliminary settlement in 2005, and the District Court conditionally certified the class and appointed retired District Judge Alfred Wolin as a Special Master to review issues related to the settlement agreement. After two years of proceedings, Judge Wolin wrote a 175-page Report and Recommendation regarding notice to class members and the distribution of settlement funds, an 87-page Report and Recommendation regarding the award of attorneys’ fees and reimbursement of costs, and two supplemental reports. Of the tens of millions of class members, thirty-four filed timely objections. The District Court considered these objections in a lengthy opinion, and ultimately decided to grant final class certification and approval of the settlement. Only one of these objections is the subject of the majority’s opinion.
Although the fact that the District Court conducted such intricate proceedings is not controlling, it is clear that the settlement was welcomed by nearly all affected, and that the alleged flaws form the basis for only a few complaints. As noted in an amicus brief filed by a trade association of jewelry manufacturers and retailers urging affirmance, "a small number of consumers with modest claims and little financial interest in the outcome of the appeal" are being allowed to prevent "[a]n industry in financial straits” from recovering some of what it lost as a result of De Beers’s conduct. Amicus Br. at 4. I submit that the wholesale rejection of what the District Court accomplished, based on the concerns raised by just one objector among tens of millions of class members, uses a sword rather than a scalpel and is uncalled for.


. In Amchem, the Supreme Court cautioned that the requirements of Rule 23 (other than manageability) "demand undiluted, even heightened, attention in the settlement context,” in part because settlements deprive courts of "the opportunity, present when a case is litigated, to adjust the class, informed by the proceedings as they unfold.” 521 U.S. at 620, 117 S.Ct. 2231. However, the Am-chem Court also recognized that "[pjredominance is a test readily met in certain cases alleging consumer or securities fraud or violations of the antitrust laws.” Id. at 625, 117 S.Ct. 2231. We determined that Warfarin II fell "squarely into that category.” 391 F.3d at 528.


. The majority distinguishes this case from Warfarin II on the basis that the Warfarin plaintiffs "shared a common claim under the Delaware Consumer Fraud Act.” Maj. Op. at 152 n. 15. However, we did not even address the Delaware statute in analyzing predominance; indeed, we acknowledged that "that there may be variations in the rights and remedies available to injured class members under the various laws of the fifty states.” 391 F.3d at 530. Our discussion of the Delaware statute was limited to the issue of commonality; we referred to it as one of several reasons why commonality existed in the class. Id. at 528-29.
The majority also distinguishes Warfarin II on the basis that its "nationwide consumer protection claims .. . were founded upon deceptive marketing practices, which were properly cognizable under the laws of all fifty states.” Maj. Op. at 152 n. 15. Yet our analysis in Warfarin was much broader than the majority suggests. Rather than engaging in an independent analysis of whether every state’s consumer protection law permits claims based on deceptive marketing practices, we considered the "consumer fraud and antitrust laws of the fifty states” as a whole, and concluded that "the fact that there may be variations in the rights and remedies available to injured class members under the vari*162otis laws of the fifty states in this matter does not defeat commonality and predominance.” 391 F.3d at 529-30 (emphases added).
Finally, the majority appears to distinguish Warfarin II as not having "included indirect purchasers from all states in a single class.” Maj. Op. at 152 n. 15. However, Warfarin II made no such distinction; to the contrary, we specifically noted that indirect purchasers were included in the class, and the class was defined as "[a]ll consumers or Third Party Payors in the United States who purchased and/or paid all or part of the purchase price of Coumadin dispensed during the period March 1, 1997 through and including August 1, 2001.” 391 F.3d at 525. Although it may be true, as the majority contends, that there are potential class members who do not have a right to recover against De Beers, the District Court should be allowed to make that determination on remand, and then adjust the class definition if necessary.


. The District Court determined that
[wjeighing claims, particularly Consumer claims, by different state laws would not be appropriate in this case for the following reasons:
a) De Beers, in the pursuit of a global settlement, demanded a release of potential damage claims in all 50 states; without class member releases from all 50 states, the settlement amount likely would have been less.
b) A nationwide class of consumers had been certified in the Null case.
c) All class members benefit from the additional value of the injunctive relief obtained.
d) Weighting class member claims based on the relative strength of different state law claims would be imprecise at best, would greatly add to the cost and complexity of processing claims, and would diminish the funds available for claimant recovery.
e) A nationwide antitrust class action is an expedient vehicle to resolve the disparate claims of the Direct Purchasers and the Indirect Purchaser Subclasses.
App. 279.


. It could be that the claims and laws here are sufficiently similar to those set forth and implicated in Warfarin II, thereby making the analysis fairly simple. There are, for instance, overlapping issues regarding "indirect purchasers” in both cases. See Maj. Op. at 140; Warfarin II, 391 F.3d at 525. But the District Court must analyze these issues to provide us with a basis for review.


. I agree with the majority’s statement that De Beers’s price-fixing and monopolization conduct is at the core of plaintiffs’ claims. See Majority Op. at 151 n. 14. However, plaintiffs challenge that conduct under a variety of laws, not just antitrust laws, and it is for the District Court to determine, in the first instance, whether those other laws provide the plaintiffs with valid causes of action.


. For the same reason, I disagree with the majority’s claim that its approach serves the interests of federalism and ensures compliance with the Rules Enabling Act by preventing class actions from "extend[ing] recovery to a state law plaintiff when state courts would not recognize the plaintiff's harm as grounds for relief.” Maj. Op. at 151. Our approach in Warfarin II and Prudential is premised upon the understanding that if a defendant’s conduct gives rise to one cause of action in one state, and a different cause of action in another state, then it can be appropriate to hear both claims in a single class action. This approach respects the states’ recognition of different causes of action, and does not "enlarge ... any substantive right” in violation of the Rules Enabling Act, 28 U.S.C. § 2072(b).


. At the same time, however, we have never required district courts, as part of the class certification process, to evaluate every nuance of each potential class member’s claims. That type of inquiry would only mire district courts in endless class certification proceedings while failing to address the actual requirements of Rule 23. To the extent that there is a question about whether a specific class member is entitled to recover from the defendant, it should be addressed as part of the claims process, not the certification proceeding.


. I am also unpersuaded by the majority’s disagreement with the propriety of accepting De Beers's stipulation to a risk of future harm. On this issue, the majority invokes Amchem s caution that the "specifications of [Rule 23] — those designed to protect absentees by blocking unwarranted or overbroad class definitions — demand undiluted, even heightened, attention in the settlement context.” 521 U.S. at 620. But De Beers is not stipulating that Rule 23(b)(2) is satisfied; indeed, the majority does not even address whether this case satisfies the Rule's requirement that "the party opposing the class has acted or refused to act on grounds that apply generally to the class, so that final injunctive relief or corresponding declaratory relief is appropriate respecting the class as a whole.” Fed.R.Civ.P. 23(b)(2). Rather, De Beers's stipulation addresses the question of whether plaintiffs face "threatened loss or damage by a violation of the antitrust laws,” as they must in order to satisfy section 16 of the Clayton Act, 15 U.S.C. § 26. Nothing in Amchem, Warfarin I, or the Clayton Act itself prevents De Beers from stipulating that such a threat exists.